     Case 2:20-cv-01652-KJM-KJN Document 18 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      No. 2: 20-cv-1652 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    GOVERNOR NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff is a civil detainee, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 30, 2020, the undersigned recommended that this action be

19   dismissed. (ECF No. 10.) On October 9, 2020, plaintiff filed objections to the findings and

20   recommendations. (ECF No. 11.) On November 6, 2020, this action was dismissed and

21   judgment was entered. (ECF Nos. 14, 15.)

22          On November 9, 2020, plaintiff filed a motion to file a criminal complaint. (ECF No. 16.)

23   In this motion, plaintiff alleges that prison officials failed to mail his objections to the September

24   30, 2020 findings and recommendations. Plaintiff requests that the court pursue a criminal

25   investigation against the prison officials who refused to mail plaintiff’s objections to the court.

26          As discussed above, the court received plaintiff’s objections to the September 30, 2020

27   findings and recommendations. Moreover, the court does not have the authority to initiate a

28   criminal investigation, as requested by plaintiff. For these reasons, plaintiff’s motion to file a
                                                         1
     Case 2:20-cv-01652-KJM-KJN Document 18 Filed 01/25/21 Page 2 of 2


 1   criminal complaint is denied.

 2          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to file a criminal

 3   complaint (ECF No. 16) is denied.

 4   Dated: January 24, 2021

 5

 6

 7
     Hill1652.ord
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
